
	
		I
		111th CONGRESS
		2d Session
		H. R. 5687
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend changes to requirements for admission of
		  nonimmigrant nurses in health professional shortage areas made by the Nursing
		  Relief for Disadvantaged Areas Act of 1999.
	
	
		1.Short titleThis Act may be cited as the
			 Underserved Area Nursing Relief
			 Restoration Act of 2010.
		2.Extension for
			 changes to requirements for admission of nonimmigrant nurses in health
			 professional shortage areasSection 2(e)(2) of the Nursing Relief for
			 Disadvantaged Areas Act of 1999 (8 U.S.C. 1182 note) is amended to read as
			 follows:
			
				(e)Application of
				Nonimmigrant ChangesThe
				amendments made by this section shall apply to classification petitions filed
				for nonimmigrant status only—
					(1)during the
				period—
						(A)beginning on the
				date that interim or final regulations are first promulgated under subsection
				(d); and
						(B)ending on the date
				that is 3 years after the date of the enactment of the Nursing Relief for
				Disadvantaged Areas Reauthorization Act of 2005; and
						(2)beginning on the
				date of enactment of the Underserved Area Nursing Relief Restoration Act of
				2010.
					.
		3.Exemption from
			 the Administrative Procedure ActThe requirements of chapter 5 of title 5,
			 United States Code (commonly referred to as the “Administrative Procedure Act”)
			 or any other law relating to rulemaking, information collection or publication
			 in the Federal Register, shall not apply to any action to implement the
			 amendments made by section 2 to the extent the Secretary Homeland of Security,
			 the Secretary of Labor, or the Secretary of Health and Human Services
			 determines that compliance with any such requirement would impede the
			 expeditious implementation of such amendments.
		
